Exhibit 99.1 First Connecticut Bancorp, Inc. Announces First Quarter 2013 Results FARMINGTON, Conn., April 30, 2013 – First Connecticut Bancorp, Inc. (the “Company”) (NASDAQ: FBNK), the holding company for Farmington Bank (the “Bank”), reportednet income of $813,000 or $0.05 per diluted share for the quarter ended March 31, 2013 compared to net income of $991,000 or $0.06 per diluted share for the quarter ended March 31, 2012. “I am pleased to report our results for the first quarter which reflect continued organic franchise growth, reduction of core expenses and continued execution of our strategic plan to exit non-core business,” stated John J. Patrick Jr., First Connecticut Bancorp’s Chairman, President & CEO. “During the quarter, our Company lost one of the key members of our executive management team, David Blitz, EVP & Director of Commercial Banking, who lost his valiant battle with cancer. Despite the loss of Dave, and a true testament to his legacy, commercial loan outstandings increased $41.5 million in the quarter, which were offset by a strategic decline of $16.0 million in the resort finance portfolio.” “Dave’s presence will truly be missed by fellow colleagues, directors and the community,” added Patrick. Financial Highlights · Strong organic loan originations totaled approximately $100 million during the quarter resulting in a $41.7 million increase in our commercial and residential portfolios. · Yield on average interest earning assets decreased 29 basis points to 3.66% for the quarter ended March 31, 2013 driven largely by a faster than anticipated decline in our resort portfolio and higher than normal prepayment penalty fee income in the linked quarter.Excluding resort and prepayment penalty income for both periods, the yield on average interest earning assets decreased 11 basis points. · Net interest income totaled $12.7 million in the first quarter of 2013 compared to $14.1 million in the linked quarter. · Resort loans decreased $16.0 million to $15.3 million in the first quarter of 2013 compared to the linked quarter and decreased $54.5 million compared to the same period in the prior year as we continue to gradually exit the resort financing market. · Overall deposits increased $45.6 million or 3% in the first quarter of 2013. · Checking accounts grew by 4% or 1,543 net new accounts in the first quarter of 2013. · Net gain on residential loans sold was $2.0 million for the quarter based on $61.8 million in loans sold compared to a net gain of $1.9 million on $57.9 million in loans sold during the linked quarter. · Asset quality remains strong as loan delinquencies 30 days and greater decreased $1.9 million to $15.2 million on a linked quarter basis and decreased $3.0 million from a year ago. Non-accrual loans remained stable at 0.89% of total loans compared to 0.90% of total loans on a linked quarter basis. Net charge-offs totaled $296,000 at March 31, 2013 and $1.0 million at December 31, 2012, a decrease of $710,000. · Our 20th branch opened in Newington, CT in February, 2013. · Our tangible book value was $13.76 compared to $13.63 on a linked quarter basis and $13.99 from a year ago. · We paid a cash dividend of $0.03 per share on March 18, 2013. This marks the sixth consecutive quarter we have paid a dividend since First Connecticut Bancorp, Inc. became a public company on June 29, 2011. First quarter 2013 compared with fourth quarter 2012 Net interest income · Net interest income decreased $1.4 million to $12.7 million in the first quarter of 2013 compared to the linked quarter due primarily to a decrease in commercial borrowers’ prepayment penalty fees, the planned decrease in the resort portfolio and lower yields on new loans originated during the quarter. · Net interest margin decreased 30 basis points to 3.07% in the first quarter of 2013 compared to the linked quarter due primarily to a faster than anticipated decline in our resort portfolio and higher than normal prepayment penalty fees received from commercial borrowers in the linked quarter.Excluding resort and prepayment penalty income for both periods, the net interest margin would have decreased 11 basis points. · The cost of interest-bearing deposits remained flat at 62 basis points on a linked quarter basis. Provision for loan losses · Provision for loan losses was $399,000 for the quarter compared to $315,000 for the linked quarter.The increase in the provision was primarily due to growth in our residential and commercial loan portfolios. · Net charge-offs in the quarter were $296,000 or 0.08% to average loans (annualized) compared to $1.0 million or 0.27% to average loans (annualized) in the linked quarter. Noninterest income · Total noninterest income decreased $516,000 to $3.5 million compared to the linked quarter primarily due to decreases in mortgage banking derivatives of $349,000 and bank-owned life insurance proceeds of $141,000. Noninterest expense · Noninterest expense increased $1.3 million to $14.7 million in the first quarter of 2013 compared to the linked quarter.Excluding one-time costs, total core noninterest expense decreased $832,000 compared to the linked quarter.These costs were $633,000 in accelerated vesting of stock compensation due to the passing of a key executive in the current quarter and a $1.5 million reduction in employee benefits related to the freezing of our non-contributory defined benefit and other post-retirement benefit plans in the linked quarter. · Salaries and employee benefits on a core basis decreased $641,000 compared to the linked quarter primarily due to a decrease in incentive compensation and other salary related costs. · Occupancy expense increased $145,000 or 13%, mainly due to our strategic de novo branch growth. Financial condition · Total assets decreased $23.6 million or 1% at March 31, 2013 to $1.8 billion compared to December 31, 2012 reflecting decreases in cash and cash equivalents and securities available for sale offset by an increase in loans. · Our investment portfolio totaled $111.8 million at March 31, 2013 compared to $141.2 million at December 31, 2012, a decrease of $29.5 million. · Net loans increased $24.5 million at March 31, 2013 to $1.6 billion compared to December 31, 2012 due to our continued focus on commercial and residential lending which, combined, increased $41.7 million, offset by a $16.0 million decrease in resort loans as we exit the resort financing market. · Deposits increased $45.6 million at March 31, 2013 compared to December 31, 2012, primarily due to continued growth in checking accounts and de novo branches. · Federal Home Loan Bank of Boston advances decreased $52.0 million to $76.0 million, primarily due to a decrease in overnight borrowings at March 31, 2013 compared to December 31, 2012. Asset Quality · Loan delinquencies 30 days and greater decreased $1.9 million to $15.2 million at March 31, 2013 compared to December 31, 2012 driven largely by decreases in delinquencies in the residential portfolio. · Non-accrual loans increased slightly to $13.9 million at March 31, 2013 compared to $13.8 million at December 31, 2012 and remained stable at 0.89% of total loans. · Impaired loans increased 6% to $39.2 million at March 31, 2013 from $36.9 million at December 31, 2012 due primarily to one commercial loan, which is current and accruing. · At March 31, 2013, the allowance for loan losses represented 1.11% of total loans and 124.59% of non-accrual loans, compared to 1.12% of total loans and 125.01% of non-accrual loans at December 31, 2012. Capital and Liquidity · The Company remained well-capitalized with an estimated total capital to risk-weighted asset ratio of 18.61% at March 31, 2013. · At March 31, 2013, the Company continued to have adequate liquidity including significant unused borrowing capacity at the Federal Home Loan Bank and the Federal Reserve Bank, as well as access to funding through brokered deposits. About First Connecticut Bancorp, Inc. First Connecticut Bancorp, Inc. (NASDAQ: FBNK) is a Maryland-chartered stock holding company, that wholly owns Farmington Bank. Farmington Bank is a full-service, community bank with 20 branch locations throughout central Connecticut. Established in 1851, Farmington Bank is a diversified consumer and commercial bank with an ongoing commitment to contribute to the betterment of the communities in our region. For more information regarding the Bank’s products and services and for First Connecticut Bancorp, Inc. investor relations information, please visit www.farmingtonbankct.com. Forward Looking Statements In addition to historical information, this earnings release may contain forward-looking statements for purposes of applicable securities laws. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Such forward-looking statements may or may not include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.” Forward-looking statements are subject to numerous assumptions, risks and uncertainties. There are a number of important factors described in documents previously filed by the Company with the Securities and Exchange Commission, and other factors that could cause the Company's actual results to differ materially from those contemplated by such forward-looking statements. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date of this release or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures In addition to results presented in accordance with GAAP, this press release contains certain non-GAAP financial measures. A reconciliation of net income and other performance ratios, as adjusted, is included in the accompanying reconciliation of Non-GAAP Measures table. We believe that providing certain non-GAAP financial measures provides investors with information useful in understanding our financial performance, our performance trends and financial position. Specifically, we provide measures based on what we believe are our operating earnings on a consistent basis and exclude non-core operating items which affect the GAAP reporting of results of operations. We utilize these measures for internal planning and forecasting purposes. These non-GAAP measures should not be considered a substitute for GAAP basis measures and results, and we strongly encourage investors to review our consolidated financial statements in their entirety and not to rely on any single financial measure. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended (Dollars in thousands, except per share data) March 31, 2013 December 31, September 30, June 30, March 31, Selected Financial Condition Data: Total assets Cash and cash equivalents Held to maturity securities Available for sale securities Federal Home Loan Bank of Boston stock, at cost Loans receivable, net Deposits Federal Home Loan Bank of Boston advances Total stockholders' equity Allowance for loan losses Non-accrual loans Impaired loans Selected Operating Data: Interest income Interest expense Net Interest Income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes Provision (benefit) for income taxes Net income (loss) Performance Ratios (annualized): Return on average assets 0.18% 0.77% -0.25% 0.20% 0.24% Return average equity 1.33% 5.62% -1.74% 1.32% 1.57% Interest rate spread (1) 2.89% 3.19% 3.09% 3.12% 3.21% Net interest rate margin (2) 3.07% 3.37% 3.28% 3.32% 3.41% Non-interest expense to average assets 3.28% 3.01% 3.89% 3.16% 3.08% Efficiency ratio (3) 90.71% 73.91% 108.84% 88.87% 88.52% Average interest-earning assets to average interest-bearing liabilities 132.04% 131.80% 131.75% 131.86% 132.02% Asset Quality Ratios: Allowance for loan losses as a percent of total loans 1.11% 1.12% 1.19% 1.25% 1.32% Allowance for loan losses as a percent of non-accrual loans 124.59% 125.01% 135.35% 133.01% 108.50% Net charge-offs to average loans (annualized) 0.08% 0.27% 0.06% 0.09% 0.04% Non-accrual loans as a percent of total loans 0.89% 0.90% 0.88% 0.94% 1.22% Non-accrual loans as a percent of total assets 0.77% 0.76% 0.75% 0.80% 0.97% Per Share Related Data: Basic earnings (loss) per share Diluted earnings (loss) per share Dividends declared per share $0.03 (1) Represents the difference between the weighted-average yield on average interest-earning assets and the weighted-average cost of the interest-bearing liabilities. (2) Represents net interest income as a percent of average interest-earning assets. (3) Represents noninterest expense divided by the sum of net interest income and noninterest income. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended March 31, 2013 December 31, September 30, June 30, March 31, (Dollars in thousands) Capital Ratios: Equity to total assets at end of period 13.50% 13.25% 13.79% 14.70% 14.92% Average equity to average assets 13.62% 13.68% 14.19% 15.09% 15.36% Total capital to risk-weighted assets 18.61% * 18.85% 19.15% 20.43% 21.84% Tier I capital to risk-weighted assets 17.37% * 17.60% 17.90% 19.18% 20.59% Tier I capital to total average assets 13.84% * 13.94% 14.24% 15.21% 15.58% Total equity to total average assets 13.56% 13.56% 13.95% 14.90% 15.27% * Estimated Loans and Allowance for Loan Losses: Real estate Residential Commercial Construction Installment Commercial Collateral Home equity line of credit Demand - 25 25 25 25 Revolving credit 73 65 86 89 73 Resort Total loans Less: Allowance for loan losses Net deferred loan costs Loans, net Deposits: Noninterest-bearing demand deposits Interest-bearing NOW accounts Money market Savings accounts Time deposits Total interest-bearing deposits Total deposits First Connecticut Bancorp, Inc. Consolidated Statements of Condition March 31, December 31, March 31, (Dollars in thousands) (Unaudited) (Unaudited) Assets Cash and due from banks Federal funds sold - - Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets Liabilities and Stockholders' Equity Deposits Interest-bearing Noninterest-bearing Federal Home Loan Bank of Boston advances Repurchase agreement borrowings Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - - Stockholders' Equity Common stock Additional paid-in-capital Unallocated common stock held by ESOP Treasury stock, at cost - Retained earnings Accumulated other comprehensive loss Total stockholders' equity Total liabilities and stockholders' equity First Connecticut Bancorp, Inc. Consolidated Statements of Income Three Months Ended March 31, December 31, March 31, (Dollars in thousands, except per share data) Interest income Interest and fees on loans Mortgage Other Interest and dividends on investments United States Government and agency obligations Other bonds 59 61 58 Corporate stocks 62 66 70 Other interest income 5 5 34 Total interest income Interest expense Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 50 68 57 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on loans sold 98 Brokerage and insurance fee income 32 32 25 Bank owned life insurance income Other 85 55 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment Marketing Other operating expenses Total noninterest expense Income before income taxes Provision for income taxes Net income Earnings per share: Basic and Diluted Weighted average shares outstanding: Basic and Diluted First Connecticut Bancorp, Inc. Consolidated Average Balances, Yields and Rates (Unaudited) For The Three Months Ended March 31, 2013 December 31, 2012 March 31, 2012 Average Balance Interest and Dividends Yield/Cost Average Balance Interest and Dividends Yield/Cost Average Balance Interest and Dividends Yield/Cost (Dollars in thousands) Interest-earning assets: Loans, net $ 1,522,812 3.94% $ 1,504,834 $ 16,185 4.28% $ 14,999 4.57% Securities 0.81% 0.88% 1.17% Federal Home Loan Bank of Boston stock 8 0.37% 9 0.41% 9 0.49% Federal funds and other earning assets 5 0.18% 5 0.19% 34 0.20% Total interest-earning assets 3.66% 3.95% 4.07% Noninterest-earning assets Total assets $ 1,790,855 $ 1,781,771 Interest-bearing liabilities: NOW accounts 0.23% 0.22% 0.17% Money market 0.71% 0.65% 0.83% Savings accounts 85 0.19% 99 0.22% 61 0.15% Certificates of deposit 1.02% 1.05% 1.11% Total interest-bearing deposits 0.62% 0.62% 0.70% Advances from the Federal Home Loan Bank 2.36% 1.72% 3.06% Repurchase agreement borrowings 3.30% 3.54% 3.44% Repurchase liabilities 50 0.36% 68 0.38% 57 0.39% Total interest-bearing liabilities 0.77% 0.76% 0.86% Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ 1,790,855 $ 1,781,771 Net interest income $ 14,092 $ 12,954 Net interest rate spread (1) 2.89% 3.19% 3.21% Net interest-earning assets (2) Net interest margin (3) 3.07% 3.37% 3.41% Average interest-earning assets to average interest-bearing liabilities 132.04% 131.80% 132.02% (1) Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities (2) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (3) Net interest margin represents net interest income divided by average total interest-earning assets. First Connecticut Bancorp, Inc. Reconcilliation of Non-GAAP Financial Measures (Unaudited) At or for the Three Months Ended (Dollars in thousands, except per share data) March 31, 2013 December 31, September 30, June 30, March 31, Net Income (loss) Adjustments: Less: Prepayment penalty fees - Less: Bank-owned life insurance proceeds - - - Less: Pension prior service cost (1) - Less: Post retirement service cost (1) - Plus: Accelerated vesting of stock compensation (2) - - - Total core adjustments before taxes - Tax benefit (provision) - 34% rate - 41 Total core adjustments after taxes - Total core net income (loss) Total net interest income Less: Prepayment penalty fees - Total core net interest income Total noninterest income Less: Bank-owned life insurance proceeds - - - Total core noninterest income Total noninterest expense Plus: Pension prior service cost (1) - Plus: Post retirement service cost (1) - Plus: Loss on sale of non-strategic properties - Less: Accelerated vesting of stock compensation (2) - - - Total core noninterest expense Core earnings per common share, diluted Core return on assets (annualized) 0.24% 0.34% 0.22% 0.20% 0.22% Core return on equity (annualized) 1.76% 2.45% 1.52% 1.32% 1.45% Efficiency ratio (3) 87.97% 87.03% 91.82% 89.03% 89.28% (1) Represents recognizingthe unrecognized prior service cost as a result of the freeze of the Company's non-contributory defined benefit and other post-retirement plans. (2) Represents the passing of a key executive in the first quarter of 2013 and 20% vesting of the 2012 Stock Incentive Plan in the third quarter of 2012. (3) Represents core noninterest expense divided by the sum of core net interest income and core noninterest income.
